FIRST INVESTORS LIFE INSURANCE COMPANY FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C 110 Wall Street New York, New York 10005 June 1, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Life Variable Annuity Fund C File Nos. 033-33419 and 811-06130 Ladies and Gentlemen: On behalf of the Registrant, I certify, pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: the definitive forms of Prospectus and Statement of Additional Information used with respect to the First Choice contract do not differ from those contained in Post-Effective Amendment No. 28 to the Registrant’s Registration Statement on Form N-4, the most recent Post-Effective Amendment filed with the Securities and Exchange Commission (the “SEC”); the definitive form of Statement of Additional Information used with respect to the Tax Tamer I contract does not differ from that contained in Post-Effective Amendment No. 28; and the text of Post-Effective Amendment No. 28 was filed electronically with the SEC. Should you have any questions regarding this letter, please do not hesitate to call me at (212) 858-8265. Very truly yours, /s/ Joanne McIntosh Joanne McIntosh Senior Counsel
